DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 11/10/2022 is acknowledged. Claims 22, 23, 26, 27, 32-36, 39, 41, 58, 59, 64-66 are pending.
Regarding the Office action mailed 08/12, 2022:
The objection to claims 22, 23, 26, 27, 64, 65 and 66 is withdrawn in view of the amendment to claim 22.
The objection to claim 66 is withdrawn in view of the amendment to claim 66.
The rejection of claim 26 under 35 USC 112(d) is withdrawn in view of the amendment to claim 26.
The rejection of claim 60 under 35 USC 112(d) is moot as the claim has been cancelled.
The rejection of claims 32, 35, 59 and 60 under 35 USC 103 over Oleksiewicz in view of Godfrey is maintained and reiterated below. Applicant’s arguments are addressed following the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32, 35 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Oleksiewicz (Journal of Virological Methods 92:23-35 (2001)) in view of Godfrey (US 2003/0017482, previously cited).
Oleksiewicz disclosed a real-time RT-PCR assay for quantitation of foot-and-mouth disease virus (see title) because “Increased knowledge of the kinetics of FMDV replication in pigs, especially in their respiratory tracts, could create opportunities for strategies to improve FMD vaccines for pigs.” (see abstract)
Oleksiewicz disclosed (section 2.3, page 26, left column): “All amplicons were short (62-142 nt), ensuring maximal PCR efficiency, and thus the most precise quantitation. Also, a short amplificon size made the RT-PCRs less sensitive to RNA degradation.” Note that the actual amplicon for the virus in the TaqMan PCR assay was 62 nt (Table 1), which is the assay Oleksiewicz developed for use; see section 2.3, page 26, right column: “Based on our initial experience with FMDV quantitation using SYBR PCR we developed a final strategy for FMDV quantitation using TaqMan PCR.”
Oleksiewicz did not disclose a composition comprising an isolated IPC DNA polynucleotide and an isolated IPC RNA polynucleotide as recited in claim 32.
Godfrey disclosed (paragraph [0063], emphasis added):
Also provided is an internal positive control that confirms the operation of a particular amplification reaction for a negative result. The internal positive controls (IPC) are DNA oligonucleotides that have the same primer sequences as the target gene (CEA or tyrosinase) but have a different internal probe sequence…The IPCs may be added to any PCR reaction mastermix in amounts that are determined empirically to give Ct values typically greater than the Ct values of the endogenous target of the primer set. The PCR assays are then performed according to standard protocols, and even when there is no endogenous target for the primer set, the IPC would be amplified, thereby verifying that the failure to amplify the target endogenous DNA is not a failure of the PCR reagents in the mastermix. In this embodiment, the IPC probe fluoresces differently than the probe for the endogenous sequences. A variation of this for use in RT-PCR reactions is where the IPC is an RNA and the RNA includes an RT primer sequence. In this embodiment, the IPC verifies function of both the RT and PCR reactions. Both RNA and DNA IPCs (with different corresponding probes) may also be employed to differentiate difficulties in the RT and PCR reactions.
Given that IPCs were disclosed to use the “same primer sequences as the target gene”, it would have been understood by one of ordinary skill in the art that, where Godfrey disclosed use of both an RNA and DNA IPC, each would share the same primer sequences with the corresponding target gene (and, consequently, with each other). In addition, Godfrey mentioned that when using both RNA and DNA IPCs, the two IPCs would be used “with different corresponding probes”. Were the two IPCs to be also be used with different primers, Godfrey would have indicated this. Therefore, Godfrey fairly taught the use of an RNA IPC and a DNA IPC sharing the same primer sequences, but having different probe sequences. As for the two IPCs to be present in the same “composition”, this is fairly suggested by Godfrey’s indication to use the RNA IPC and DNA IPC “with different corresponding probes”. If the idea was to carry out two separate reactions, one containing the RNA IPC and the other containing the DNA IPC, there would be no need for “different probes” (each IPC would use a different probe than the endogenous target gene being tested for, but there would be no need for the probes for the two IPCs to be different from one another if used in different reactions).  
In a particular example, Godfrey disclosed IPCs for two genes, CEA and tyrosinase; see Table 10, noting that both are less than 90 nucleotides in length.
It would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Oleksiewicz by using both an RNA IPC and a DNA IPC, and thus create the composition of claim 32, in order to “confirm the operation of a particular amplification reaction for a negative result”, “thereby verifying that the failure to amplify the target endogenous DNA [or RNA] is not a failure of the PCR [or RT-PCR] reagents in the mastermix” as disclosed by Godfrey. This would arrive at the composition of claim 32 since Oleksiewicz was amplifying viral RNA, and so would have designed the IPCs to share the same primers with this target. Moreover, following the guidance of Oleksiewicz, one would have designed the RNA IPC and the DNA IPC to use different probes, and therefore contain different probe sequences. Finally, it would have been obvious to design IPCs less than 90 nucleotides in length since (1) Godfrey’s exemplary IPCs were less than 90 nucleotides (see Table 10), (2) Oleksiewicz’s viral amplicon was 62 nucleotides in length, and therefore it would have made sense to design the IPCs for that amplicon to be similar in length, since Oleksiewicz disclosed that shorter amplicons “ensur[e] maximal PCR efficiency, and thus the most precise quantitation”.
Furthermore, in modifying Oleksiewicz’s method in this manner, one would have arrived at the compositions of claims 35 and 59 since the amplification reaction (a composition) would contain both the DNA and RNA IPCs, as well as forward and reverse primers capable of amplifying both. The reaction would also contain a DNA IPC-specific probe (meeting the limitations of claim 35: a probe capable of supporting the detection of amplification products of the DNA polynucleotide, but not the reverse transcript of the RNA polynucleotide). The reaction would also contain an RNA IPC-specific probe (meeting the limitations of claim 59: a probe capable of supporting the detection of amplification products of the reverse transcript of the RNA polynucleotide, but not the DNA polynucleotide).

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. Firstly, with regard to Godfrey’s CEA and tyrosinase IPCs from Table 10, these were pointed out solely to show that IPCs less than 90 nucleotides in length were not something new. The rejection does not posit that these two particular probes correspond to the DNA IPC and the RNA IPC of the claims. In fact, these are both DNA oligonucleotides.
The basis of the rejection is that Godfrey suggests use of both a DNA IPC and an RNA IPC (in paragraph [0063]) so that each of the two types of reactions (RT [reverse transcription] and PCR [polymerase chain reaction]) can be evaluated (i.e. “to differentiate difficulties in the RT and PCR reactions”). It is also the basis of the rejection that Godfrey teaches using the same primer binding site for the IPC as for the corresponding target (paragraph [0063]: “internal positive controls (IPC) are DNA oligonucleotides that have the same primer sequences as the target gene”). Therefore, in the case where one designed a DNA IPC and an RNA IPC for a particular target, it would have been understood to use the same primer binding sites in the target, the DNA IPC for that target, and the RNA IPC for that target. Therefore, one would arrive at a DNA IPC and an RNA IPC that shared the same forward primer binding site. The DNA IPC and RNA IPC would also share the same reverse primer binding site. Godfrey expressly teaches that, in such a case, the DNA IPC and the RNA IPC would have “different corresponding probes” (paragraph [0063]). Therefore, one would arrive at a DNA IPC and an RNA IPC which shared the same forward primer binding sites, the same reverse primer binding sites, but have different probe binding sites.
In discussing Godfrey, Applicant states (page 10, emphasis in original): “Godfrey teaches that the forward and reverse primer sites are homologous to the target gene and are different from each other.” It is unclear what point Applicant is driving at here. The claim does not indicate that the forward and reverse primer sites are the same within an IPC. In fact, Applicant pointed out elsewhere that Godfrey’s forward and reverse primers/primer binding sites for a particular IPC were “different”. At the bottom of page 9, Applicant states: “The CEA forward and reverse primers are different…The tyrosinase reverse primer and tyrosinase forward primers are different.” At page 11, second paragraph, Applicant states (emphasis in original): “Godfrey does not teach RNA and DNA internal positive controls having at least one or two same or similar forward primer binding regions, reverse primer binding regions, and probe binding regions. In fact, every single one of these regions described by Godfrey are taught to be different from each other.”
Along these lines, Applicant also states (bottom of page 8, emphasis provided): “The claim requires that for each polynucleotide at least one or two of the forward primer binding regions, the reverse primer binding regions, and the probe binding regions are the same or similar.” This makes the Examiner wonder whether Applicant is actually asserting that the claim requires: i) in the DNA IPC, two of the three elements (forward primer, probe, reverse primer) are the same (i.e. within the DNA IPC), and ii) in the RNA IPC, two of the three elements (forward primer, probe, reverse primer) are the same (i.e. within the RNA IPC). It is noted that, in figure 2B, looking at the “Pair 1” DNA IPC, the forward and reverse primer binding sites are designated “DNA-1” (i.e. “the same”), while in the “Pair 1” RNA IPC, the forward primer binding site and probe binding site are designated “RNA-3” (i.e. “the same”).
However, the Examiner construes the claim to mean that between the two IPCs are shared either one or two of the three elements. In other words, e.g., the DNA IPC has the same forward primer binding site as the RNA IPC, the DNA IPC has the same reverse primer binding site as the RNA IPC, and the DNA IPC has a different probe binding site as the RNA IPC (this is the situation arrived at by following the guidance of Godfrey, where IPCs share the same primer binding sites as the corresponding target, and where, in the case of making both a DNA IPC and an RNA IPC for a target, the two IPCs would have different corresponding probe sequences).
In addition, despite Applicant’s confusing emphasis on the forward and reverse primer binding sites of Godfrey’s IPC being different from one another, Applicant appears to argue (in other portions of the response) in line with the Examiner’s claim construction. In discussing figure 2B, Applicant points out: “As seen in Fig. 2B, Pair 1 of the DNA-IPC and the RNA-IPC have different forward primers (DNA-1 and RNA-3), the same probes (DNA-3 and RNA-3) and the same reverse primers (DNA-1 and RNA-1).” Thus, it does not appear, here at least, that Applicant is arguing that two of the three elements within an IPC must be the same. Nor does this make sense from the language of the claim itself (“wherein the DNA and RNA polynucleotides share the same or similar one or two sequence elements”).
Applicant argues (bottom of page 10, presumably referring to Godfrey’s teaching of using both DNA IPCs and RNA IPCs at paragraph [0063]): “There is no teaching or suggestion that the DNA and RNA IPCs would target and amplify the same target, which would be necessary to meet the limitations of the claims…DNA and RNA IPCs would only have the same primer sequences if they were amplifying the same target. The utility of the amplification of the same target is unclear.” 
To clarify the record, IPCs do not “amplify” a target. IPC stands for Internal Positive Control. It is an artificial template included in the reaction and is amplified along with the target. Its purpose is to confirm, in the event that the target is not amplified, that the reaction was working properly. In Godfrey, the target and the IPC are amplified in the same reaction using the same pair of primers. Godfrey distinguishes amplification of the target from the amplification of the IPC by using different probe sequences for each (and, in the case where a DNA IPC and RNA IPC are used, these are also distinguished from one another based on the use of different probes). The “utility” of using both a DNA IPC and an RNA IPC for the same target is clear from the disclosure of Godfrey: “to differentiate difficulties in the RT and PCR reactions.” While Godfrey did not explicitly state that a DNA IPC and a RNA IPC would be designed for the “same target”, it would have been obvious to do so for a target that was being subjected to RT-PCR (i.e. an RNA target that was subjected to reverse transcription followed by polymerase chain reaction) in order to control for both reactions.
Applicant argues also that Godfrey does not teach IPCs with primer binding regions homologous to bacterial or viral targets. This argument is not persuasive because the rejection is based on the combined disclosures of Oleksiewicz and Godfrey. Oleksiewicz was amplifying viral targets, and Godfrey provides a reason to use DNA and RNA IPCs when amplifying targets in a sample.
Applicant argues (page 11):

    PNG
    media_image1.png
    637
    1286
    media_image1.png
    Greyscale

This argument is not persuasive. Oleksiewicz did not use IPCs. Applicant is conflating “IPCs” (internal positive controls) with endogenous controls. IPCs are artificial templates added to a sample used (as discussed in Godfrey) to verify that the reaction is working properly. They are typically amplified (as in Godfrey) using the same primers as the target for which they serve as a control. Endogenous controls, on the other hand, are targets naturally present in a sample in addition to the target of interest. They are amplified with their own primers (not shared with the target of interest. Endogenous controls, in the context of Oleksiewicz, are used as a “reference” by which to measure the expression of another gene. See Oleksiewicz page 26, spanning left and right columns: “…we examined whether RT-PCRs for the cellular housekeeping genes glyceraldehyde-3-phosphate dehydrogenase (GAPDH), hypoxanthine phosphoribosyl transferase (HPRT) and beta actin would be appropriate as endogenous controls for FMDV quantitation.”  See also section 3.1, page 27: “…we examined the possibility of quantitating FMDV RNA relative to a housekeeping gene.” What are shown in Table 1 are not IPCs for GAPDH, HPRT and beta actin, but rather the primers for amplifying these targets.
Therefore, Applicant’s arguments regarding Oleksiewicz’s “endogenous controls” are not dispositive.

Allowable Subject Matter
Claims 22-23, 26-27, 39, 41 and 64-66 are allowed.
Claims 33, 34, 36 and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637